Order of disposition, Family Court, New York County (Sara Schecter, J.), entered on or about August 30, 2002, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed custody and guardianship of the child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Petitioner agency established by clear and convincing evidence that respondent permanently neglected the subject child by failing to plan for the child’s future (see Social Services Law § 384-b [7] [a], [c]). Although the agency, during the statutorily relevant period, diligently endeavored to assist respondent to address the problems precluding her resumption of custodial parenting responsibilities (see Matter of Sheila G., 61 NY2d 368, 385 [1984]), she failed to meet two crucial agency plan conditions: she did not regularly attend therapy and neither enrolled in school nor found employment.
The evidence was preponderant (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]) that the best interests of the child would be served by terminating respondent’s parental rights so as to facilitate the child’s adoption by his long-term foster family. A suspended judgment was not warranted since *240there was no showing that respondent had, even belatedly, made sufficient substantive progress to formulate a realistic, feasible plan to provide an adequate and stable home for her son (id. at 142-143). Concur—Buckley, P.J., Tom, Sullivan and Williams, JJ.